Gray, C. J.*
1. The evidence, introduced at the trial, that the defendants received the plaintiffs’ property and were paid the freight for transporting it to Palmer, and that the property on its arrival there was put into the defendants’ depot, was demanded of them by the plaintiffs, and not delivered by the defendants, was sufficient to support the declaration, and, if believed by the jury, entitled the plaintiffs to recover, unless the defendants proved that it had been lost without any negligence on their part. Cass v. Boston & Lowell Railroad, 14 Allen, 448.
2. The declarations of their freight agent in answer to the plaintiffs’ demand were made in the performance of his duty, and therefore rightly admitted in evidence against the defendants. Morse v. Connecticut River Railroad, 6 Gray, 450. The form in which they were expressed might affect the weight which the jury would allow them, but did not make them inadmissible.
3. The testimony of the same witness as to his conduct and the result of it in other cases was rightly rejected as immaterial. Lewis v. Smith, 107 Mass. 334.
4. The defendants admit that, after the property had arrived at its destination, they were under the liability of warehousemen to keep the goods with ordinary care for a reasonable time. The letter from the plaintiffs to the defendants, containing directions as to delivering part of the goods, did not amount to a contract limiting the time during which the defendants would be obliged to take care of the rest. The defendants, knowing that the plain*463tiffs were the consignees, and having pnt the property in their own warehouse, were bound, so long as they kept it there and had given no notice to the plaintiffs to remove it, to keep it with ordinary care.
5. The degree of care usually exercised by other railroad corporations under similar circumstances was rightly submitted to the jury as competent, and not as controlling, evidence upon the question whether the defendants had exercised ordinary care in this case. Cass v. Boston & Lowell Railroad, 14 Allen, 448.
Upon the whole case,, therefore, the defendants have no ground of exception, either to the rulings upon evidence, to the instructions given, or to the refusal to give the instructions requested.

Exceptions overruled.


 Colt, J., did not sit in tins case.